DETAILED ACTION
Claims 1-13 are pending, and claims 1-6 and 11-13 are currently under review.
Claims 7-10 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of claim 11 in the reply filed on 11/30/2021 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites that the “oxidizing treatment…is performed… on the Cr-containing carbon steel pipe in a state where oxidizing treatment is not performed”.  It is unclear to the examiner as to what applicant intends to require in the instant claim scope.  Specifically, it is unclear whether the claim requires an oxidizing treatment or not.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 11 recites that the oxidizing treatment is not performed.  However, claim 11 depends upon claim 1, in which an oxidizing treatment is expressly performed.  Thus, claim 11 fails to further limit the method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of applying prior art, the examiner interprets this limitation to merely require a step of performing oxidation treatment on a steel pipe.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 4,820,473) in view of Octalsteel (2017, ASTM A106 seamless carbon pipe).
Regarding claim 1, Ohashi et al. discloses a method of reducing radioactivity in steel pipes for nuclear plants by forming an oxide film on internal 
Ohashi et al. does not expressly teach a carbon steel as claimed.  Octalsteel teaches that commercially available steels having Cr amounts of up to 0.4 weight percent are known to be useful for water pipes for boiler and construction purposes [p.2, 4].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Ohashi et al. by performing said method on the steel of Octalsteel because said steel is commercially available and disclosed to be well known to use in water pipes for boiler applications as explained above.  The examiner notes that the overlap between the disclosed Cr amount of Octalsteel and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner reasonably considers the steel of Octalsteel, which contains carbon, to meet the claimed limitation of a carbon steel.
Regarding claims 2-6, Ohashi et al. and Octalsteel disclose the method of claim 1 (see previous).  Octalsteel further teaches a steel composition as seen in table 1 below [p.3-4].  The examiner notes that the overlap between the disclosed steel composition of Octalsteel and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claims 2-6 (wt.%)
Octalsteel (wt.%)
Cr
0.052 – 0.4 (claim 2)
0.06 – 0.39 (claim 3)
0.13 – 0.4 (claims 4-5)
0.13 – 0.39 (claim 6)
0 – 0.4
C
0.3 – 0.33
0 – 0.35
Si
0.1 – 0.35
At least 0.1
Mn
0.3 – 1 
0.27 – 0.93
P
0 – 0.035
0 – 0.035
S
0 – 0.035
0 – 0.035
Fe
Balance
Balance


Regarding claim 11, Ohashi et al. and Octalsteel disclose the method of claim 1 (see previous).  Ohashi et al. further teaches that said oxidation is preliminarily performed on steel structures to be in contact with reactor water (emphasis added) [abstract].  The examiner submits that this teaching reasonably suggests that the oxidation treatment occurs prior to installation of 
Nonetheless, Ohashi et al. further teaches that pipes can be treated outside of a nuclear power plant system, and subsequently connected to said power plant system after treatment [example6].
Regarding claims 12-13, Ohashi et al. and Octalsteel disclose the method of claim 1 (see previous).  Ohashi et al. further teaches that the oxidizing treatment utilizes water at a temperature of 200 degrees C with a dissolved oxygen content of 40 to 100 ppb, or approximately 20 to 100 micrograms per liter as determined by the examiner.  Ohashi et al. further teaches that the treatment time ranges from 100 to 500 hours [col.3 ln.55 to col.4 ln.2].  The examiner notes that the aforementioned oxidizing parameters fall within or overlap the claimed oxidizing parameters.  See MPEP 2131.03 & MPEP 2144.05(I).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734